DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-10, 14, 17-19, and 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The office notes that the specification does not disclose explicitly or teach “the reset monitoring occasion”. The figs.3-4 do not teach resetting the monitoring occasion, it discloses that the monitoring is stopped within the preset monitoring occasion. Thus the claims are rejected.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-10, 14, 17-19, and 21-28, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 14, and 19 recites the limitation "the reset monitoring occasion". The claims do not previously recite “a reset monitoring occasion”. There is insufficient antecedent basis for this limitation in the claim.




Claim Interpretation
Examiners Note on the Interpretation of the Claims.  The office notes that the independent claims have been amended to recite, part: 
(a) determining, if an identity of the target terminal is not carried in n pieces of target downlink information that are detected with the preset monitoring occasion, that the target downlink information specific to the target terminal is absent with the preset monitoring occasion, wherein n is an integer greater than or equal to 1 
And 
(b) if transmission indication information and scheduling information for the target downlink information are detected with the preset monitoring occasion before the target downlink information is detected, and the target downlink information is not scheduled by the scheduling information for the target downlink information, determining that target downlink information specific to the target terminal is absent with the preset monitoring occasion. 
The prior art reference can teach:
Just (a);
Just (b); or 
Both (a) and (b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 14, and 19, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weng et al. (US 2012/0122495 A1). 
Regarding claim 1, 14, and 19, Weng discloses an information receiving method, applied to a target terminal and comprising: 
monitoring target downlink information within a preset monitoring occasion for the target downlink information (par.[0229] which recites, in part, “Within a given paging cycle, a given UE will have exactly one paging occasion. This paging occasion corresponds to one subframe where the UE must monitor the PDCCH with the P-RNTI (Paging Radio Network Temporary Identifier) in order to search for any paging messages that have been transmitted by the eNB. A UE's paging occasion always occurs at the same relative location within the paging cycle, but different UEs may have different paging occasion locations within the paging cycle.” And par.[0258 - 0259]); and 
if it is determined that target downlink information (fig.13 which discloses a PDCCH which is used to page a UE) specific to the target terminal is absent within the preset monitoring occasion, stopping before an end time of the reset monitoring occasion (fig.13 wherein the UE will decode PCFICH/PDCCH OFDM symbols in a paging occasion, which is a single subframe. If the UE doesn’t detect it’s data it will turn off Rx early), monitoring the target downlink information within the preset monitoring occasion (fig.12 – 13 and par.[0260] which recites, in part, “Turn off the Rx processing chain if there is no paging message for this paging occasion……”).
wherein the stopping, before the end time of the reset monitoring occasion (figs 12-13 and par.[0260]), monitoring the target downlink information with the preset monitoring occasion (fig.13 discloses monitoring for paging within a preset paging occasion), if it is determined that target downlink information specific to the target terminal is absent with the preset monitoring occasion the preset monitoring comprises (fig.13 wherein the UE turns off early):
determining, if an identity of the target terminal (P-RNTI as discussed above) is not carried in n pieces of target downlink information (fig.13 wherein the PDCCH is used a paging message for a plurality of UE) that detected within the preset monitoring occasion (par.[0229] describes that the UE monitoring PDCCH in a plurality of PDCCH. The office notes that in order for the network to be spectral efficient they will provide PDCCH to multiple UEs in the control channel. As discussed in fig.13 if the P-RNTI of the UE is not present the UE will turn off early) that target downlink information specific to the target terminal is absent with the preset monitoring occasion (fig.12 and par.[0258]), wherein n is an integer greater than or equal to 1 (par.[0229] discloses that the control channel comprises control information for a plurality of UEs or to a paging group of UE), or
.

Claim(s) 1, 11-12, 14-19, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller et al. (US 2010/0248750 A1).
Regarding claims 1, 14, and 19, Muller discloses an information receiving method and target terminal, wherein the method is applied to the target terminal and comprising: 
a processor, a memory, and a program stored in the memory and capable of running on the processor, wherein the program is executed by the processor, the following steps are implemented:

if it is determined that target downlink information (par.[0004] discloses a page which is transmitted on the control part 301 of subframe 300) specific to the target terminal (par.[0004] which discloses the UE), is absent within the preset monitoring occasion, stopping before an end time of the reset monitoring occasion (fig.4 and par.[0029] the UE decodes the PDCCH in the paging occasion but does not decode the PDSCH in the remainder of the subframe), monitoring the target downlink information within the preset monitoring occasion (par.[0029] discloses that the UE turns off).
wherein the stopping, before the end time of the reset monitoring occasion (par.[0029] which discloses fig.2 in the paging occasion the UE monitors the PDCCH but will turn during the paging occasion 201 if the UE does not receive P-RNTI), monitoring the target downlink information with the preset monitoring occasion (fig.4), if it is determined that target downlink information specific to the target terminal is absent with the preset monitoring occasion the preset monitoring comprises (fig.4):

if transmission indication information (fig.4 (e.g. the PDCCH) which is transmitted to a plurality of stations) and scheduling information for the target downlink information (fig.4 which teaches the P-RNTI which is an indication that the UE is scheduled to receive paging/downlink information) are detected within the preset monitoring occasion (fig.4 which teaches the paging occasion) before the target downlink information is detected (fig.4 which teaches that the PDCCH and P-RNTI which is detected from decoding the PDCCH are detected prior to the UE receiving downlink information), and the target downlink information is not scheduled by the scheduling information for the target downlink information (fig.4 element 403 and par.[0029] which discloses that the UE should determine whether its own P-RNTI is included in the PDCCH. The Office further notes that par.[0006] recites in part, “The sub frame structure with its control and data fields is also assumed to be used for paging, but one difference is that a sub frame comprising paging messages can be directed to more than one UE.”), determining that target downlink information specific to the target terminal is absent within the preset monitoring occasion (fig.4 and par.[0029] if the P-RNTI (e.g. the scheduling information is not available in the PDCCH, then the UE determines that the downlink data/paging is not available for the UE).

Regarding claims 7 and 18, Muller discloses determining, if the identity of the target terminal is not carried n pieces of target downlink information that are detected 
if the identity of the target terminal is not carried n pieces of target downlink information that are detected on resources associated with each of at least one reference signal identifier within the preset monitoring occasion, determining that target downlink information specific to the target terminal is absent within the preset monitoring occasion; or 
if the identity of the target terminal is not carried n pieces of target downlink information that are detected on resources associated with each reference signal identifier within the preset monitoring occasion, determining that target downlink information specific to the target terminal is absent within the preset monitoring occasion; or 
if the identity of the target terminal is not carried n pieces of target downlink information that are detected on resources corresponding to a plurality of reference signal identifiers within the preset monitoring occasion, determining that target downlink information specific to the target terminal is absent within the preset monitoring occasion (fig.4 element 403 and par.[0029] which discloses that the UE should determine whether its own P-RNTI is included in the PDCCH. The Office further notes that par.[0006] recites in part, “The sub frame structure with its control and data fields is also assumed to be used for paging, but one difference is that a sub frame comprising paging messages can be directed to more than one UE.” And when the P-RNTI is not present among n pieces of downlink information the UE will return to a sleep mode or an inactive state).
Regarding claims 10 and 25, Muller discloses wherein the target downlink information comprises at least one of the following information: 
a paging message, system information, or discontinuous reception DRX information (par.[0029] discloses that the paging information is received on the PDSCH).
Regarding claims 11, Muller discloses an information transmission method, applied to a network-side device and comprising: 
transmitting target downlink information within a preset monitoring occasion for the target downlink information (par.[0029] and fig.4 which recites, in part, “A UE in sleep mode (UE asleep) wakes up 401/YES to receive the sub frame corresponding to the paging occasion. In such sub frames the UE first receives and decodes the PDCCHs 402 within the control part of the sub frame……….. “If a decoded PDCCH includes a P-RNTI 403/YES, the user equipment reads 404 the corresponding paging message(s) on the DL-SCH in the data part of the sub frame.” That is, the disclosure teaches that the network transmits a PFICH and PDCCH to the mobile device, the PDCCH comprising a P-RNTI which is an indication of whether or not the mobile is receiving paging (e.g. data on a downlink shared channel “PDSCH”), if the mobile is receiving data on the downlink shared channel based on the indication, the mobile will decode the PDSCH to receive the page).
Regarding claim 12, Muller discloses wherein the target downlink information carries identification information of a terminal to which the target downlink information is specific (par.[0029] discloses the P-RNTI that if it corresponds to the receiving UE, the .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4-5, 17, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller as applied to claim 1, in view of Wang et al. (US 2009/0275368 A1).
Regarding claims 4, 17, and 26, Muller discloses a preset monitoring occasion as discussed in the rejection of claim 1, but does not disclose: 
determining the preset monitoring occasion for the target downlink information based on reception configuration information for the target downlink information, wherein the reception configuration information for the target downlink information is configured by a network-side device or specified by the protocol.
In an analogous art, Wang discloses determining the preset monitoring occasion for the target downlink information (par.[0006] which discloses specific parameters for paging occasions) based on reception configuration information for the target downlink information (par.[0009 – 0010] discloses a default paging cycle signaled using System Information Block (SIB) or updated signaled via Radio Resource Control (RRC) from the network to the UE), wherein the reception configuration information for the target downlink information is configured by a network-side device or specified by the protocol (par.[0009 – 0010] as discussed above).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply paging indication as discussed in Muller, with higher-layer signaling for paging cycles as discussed in Wang. The motivation/suggestion would have been that the technique for signaling paging cycle and paging parameters was well-known prior to the conception of the instant application such that, the skilled artisan would find it obvious to implement such well-known techniques without any inventive skill. 

Regarding claims 5, 21, and 27, Wang discloses wherein the reception configuration information for the target downlink information further comprises a receiving period for the target downlink information, and/or, reception resource configuration information for the target downlink information (par.[0009 – 0010]).

Claims 6, 22, and 28, is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller and Wang as applied to claims 5, 21, and 27 above, in view of  Wu et al. (US 2020/0322919 A1).
Regarding claims 6, 22, and 28, Muller and Wang discloses the reception configuration information, but does not disclose wherein when the reception configuration information for the target downlink information comprises the reception resource configuration information for the target downlink information, the reception resource configuration information for the target downlink information comprises: 
one or more reference signal identifiers; and 
reception resource configuration information associated with each reference signal identifier.
In an analogous art, Wu discloses wherein when the reception configuration information for the target downlink information comprises the reception resource configuration information for the target downlink information (fig.3-4 and par.[0044 – 0050] discloses determining where the UE receives a paging message), the reception resource configuration information for the target downlink information comprises: 

reception resource configuration information associated with each reference signal identifier (par.[0047 – 0048]).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Muller and Wang, with the paging resource methods as discussed in Wu. The motivation/suggestion would have been to provide a method for indicating to a UE which BWP it should monitor paging on when a plurality of BWP exist (Wu: par.[0018]).

Claim 6, 22, and 28,is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller and Wang as applied to claims 5, 21, and 27, above, in view of  Niu et al. (US 2021/0136726 A1).
Regarding claims 6, 22, and 28, discloses Muller and Wang discloses the reception configuration information, but does not disclose wherein when the reception configuration information for the target downlink information comprises the reception resource configuration information for the target downlink information, the reception resource configuration information for the target downlink information comprises: 
one or more reference signal identifiers; and 
reception resource configuration information associated with each reference signal identifier.
In an analogous art, Niu discloses wherein when the reception configuration information for the target downlink information comprises the reception resource 
one or more reference signal identifiers (par.[0034] which disclose the reference signal identifiers); and 
reception resource configuration information associated with each reference signal identifier (par.[0038] discloses that the beam, (e.g. the physical medium which carries the resource” are associated with the SSB index or CSI-RS ID).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in  Muller and Wang, with the paging resource methods as discussed in Niu. The motivation/suggestion would have been to reduce delays in system access in the unlicensed spectrum (Niu: par.[0031]).

Claim 8-9 and 23-24, is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller as applied to claims 7 and 18, in view of Jung et al. (US 2019/0223145 A1).
Regarding claims 8 and 23, the disclosure of Muller discloses the values of n but does not disclose:
wherein values of n for the reception resources associated with different reference signal identifiers are the same or different.
In an analogous art, Jung discloses:

It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in  Muller, with the paging resource methods as discussed in Jung. The motivation/suggestion would have been to reduce delays in system access and provide reduced bandwidth usage for particular UEs (Jung: par.[0005]).
Regarding claims 9 and 24, Jung discloses determining the value of n based on the configuration configured by a network-side device or the protocol specification (par.[0123 – 0124]).
Response to Arguments
Applicant's arguments filed 03/10/2022 have been fully considered but they are not persuasive. The applicants allege that the disclosures of Wang and Muller do not disclose limitations (a), (b), and (c) as discussed on page 14 of the remarks. The office respectfully disagrees. With regard to Wang the applicant simply alleges that Wang does not disclose limitations (a), (b), and (c), with no particular points being made with regard to the deficiencies in Wang. Thus, the applicants remarks are unpersuasive in view of Wang. 
With regard to Muller, the applicant alleges that it does not teach (a) because Muller does not reset before an end time of the reset monitoring occasion. However, Muller in fig.2 discloses paging occasions 201, wherein the paging occasion comprises a subframe as discussed in fig.3. The Office notes as shown in fig.2 a paging occasion 
 In such sub frames the UE first receives and decodes the PDCCHs 402 within the control part of the sub frame. If no decoded PDCCH includes a P-RNTI 403/NO, the UE returns back to the sleep mode. If a decoded PDCCH includes a P-RNTI 403/YES, the user equipment reads 404 the corresponding paging message(s) on the DL-SCH in the data part of the sub frame. The data part of the sub frame is thus only read if there is a P-RNTI in the control part.”. Thus, the disclosure of Muller explicitly discloses that the UE does not read the data part of the subframe if the P-RNTI is not in the control part. Therefore, the disclosure of Muller teaches (b).
With regard to (c) the applicant alleges that a P-RNTI cannot serve as scheduling information because it is an identifier. The office respectfully disagrees. As the P-RNTI indicates whether the UE is scheduled to received data in the PDSCH of this subframe 
Thus the disclosure of Wang and Muller disclose each of the features (a), (b), and (c), of the amended independent claims, and therefore the claims stand as rejected. 
The 35 U.S.C. § 101 Rejection has been overcome in view of the applicants amendments.
The 35 U.S.C. § 112 Rejection has been overcome in view of the applicants amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (US 2008/0214249 A1) “Sleep Mode Controlling Apparatus and Method in Cellular System”
Bultan et al. (US 2007/0064662 A1) “Method and Apparatus for Managing Power During a Discontinuous Reception Mode” fig.1 and par.[0007 – 0008].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411